On Rehearing.
As one of their grounds for a rehearing, the defendants and appellees urged that the majority opinion was erroneous in recognizing plaintiffs as entitled to an undivided one-sixteenth interest each in the property in dispute, in view of the showing in the record that before the property was sold plaintiffs were recognized in the succession of their father as entitled to only an undivided one-eighteenth interest each.
On consideration of the application for a rehearing, the court entered an order granting the rehearing for the purpose only of determining whether plaintiffs are entitled to a one-sixteenth interest each, or less, in the property. In all other respects the application for a rehearing was denied.
When the case was reached on rehearing, it was submitted by counsel for the parties, who filed in the record their written agreement, "that the original judgment herein rendered shall be amended so as to decree that the plaintiffs are entitled to 1/18 interest each in the property in litigation instead of a 1/16 interest each." The decree should be amended in accordance with the agreement. *Page 63 
For the reasons assigned, our former decree is amended so as to decree plaintiffs to be the owners in indivision of a one-eighteenth interest each, instead of a one-sixteenth interest each, in the lots described in article 3 of plaintiffs' petition; and, as thus amended, the said decree is made the final judgment of this court.